In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated October 10, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs commenced this action after the plaintiff Florence Richards slipped and fell in the defendant’s store. However, in opposition to the defendant’s prima facie showing of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the defendant either created or had actual or constructive knowledge of the dangerous condition alleged for a period of time sufficient to remedy the condition (see, Piacquadio v Recine Realty Corp., 84 NY2d 967; Gordon v American Museum of Natural History, 67 NY2d 836). Accordingly, the defendant was properly granted summary judgment dismissing the complaint. O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.